Citation Nr: 0607198	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-32 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claims of entitlement to service connection for 
liver disease, peptic ulcer disease, gastritis, duodenitis, 
esophagitis, gallstones, and a spastic colon, to include as a 
result of exposure to radiation.

2.  Entitlement to service connection for a psychiatric 
disability to include dysthymia.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
thyroid disorder (claimed as nonmalignant thyroid) due to 
radiation exposure.

4.  Entitlement to service connection for postoperative total 
hysterectomy, to include as a result of radiation exposure.

5.  Entitlement to service connection for renal calculi, to 
include as a result of radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, F. S., and L. A.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1974 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and March 2004 rating 
determinations of the No. Little Rock, Arkansas, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing before the undersigned Law 
Judge at the RO in May 2005.  

In prior final decisions the Board and RO denied entitlement 
to service connection for manic depressive disorder.  The 
current appeal arises from the denial of service connection 
for dysthymia.  Because the veteran was never advised of a 
prior denial of service connection for that disability, the 
claim is being decided on a de novo basis.  Best v. Brown, 10 
Vet App 322 (1997).

The issues of entitlement to service connection for a total 
hysterectomy, a thyroid disorder, renal calculi, and a 
psychiatric disorder, to include dysthymia, are remanded to 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on her 
part.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
liver disease, peptic ulcer disease, gastritis, duodenitis, 
esophagitis, gallstones, and a spastic colon in a May 1996 
decision. 

2.  Evidence received since the denial of service connection 
for liver disease, peptic ulcer disease, gastritis, 
duodenitis, esophagitis, a cholecystectomy, and a spastic 
colon in May 1996 does not raise a reasonable possibility of 
substantiating the claims.

3.  The Board denied entitlement to service connection for a 
thyroid disorder in May 1996 and March 2000. 

6.  Evidence received since the denial of service connection 
for a thyroid disorder creates a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claims 
of entitlement to service connection for liver disease, 
peptic ulcer disease, gastritis, duodenitis, esophagitis, a 
cholecystectomy, and a spastic colon has not been received.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a thyroid disorder 
has been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the March 2004 rating determination, the 
August 2004 statement of the case, and the November 2002 and 
July 2004 VCAA letters, informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the statement of the case 
and in the VCAA letters the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The July 2004 letter notified the veteran of the need to 
submit any pertinent evidence in her possession.  In this 
regard, she was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that she could submit such evidence.  This 
communication served to tell the veteran that she should 
furnish any pertinent evidence in her possession.  Moreover, 
the veteran did not identify any additional evidence at the 
time of her May 2005 hearing.  The requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service, VA, and private treatment 
records have been obtained.  The veteran has been previously 
afforded VA examinations in conjunction with her claims.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  The 
procedural advantages prescribed in 38 C.F.R. § 3.311 will 
also apply to any other claimed condition provided that the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).

New and Material

Board decisions are final when issued unless the Board's 
Chairmen has ordered reconsideration of the decision.  
38 C.F.R. § 20.1100 (2005).  Final Board decisions can be 
reopened only upon submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002).

The definition of new and material evidence was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2005)).  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated subsequent to this time, her claim will be 
adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

Liver Disease, Peptic Ulcer Disease, Gastritis, Duodenitis, 
Esophagitis, Gall Stones, and a Spastic Colon

A review of the record reveals that the Board denied service 
connection for liver disease, peptic ulcer disease, 
gastritis, duodenitis, esophagitis, gallstones, and a spastic 
colon, in a May 1996 decision.  

In denying service connection, the Board noted that most of 
the veteran's service medical records had been lost but that 
the available records did not reveal findings for any of the 
above disorders.  

The Board further observed that Social Security records did 
reveal that the veteran was found to have gastritis or peptic 
ulcer disease.  The Board also noted that at the time of a 
January 1993 VA examination that the veteran was noted to 
have undergone a cholecystectomy for calculus disease of the 
gall bladder.  Diagnoses rendered a the time of the 
examination included residuals of surgery for calculus 
disease of the gall bladder; liver disease characterized by 
elevated enzymes; history of bleeding ulcers and spastic 
colon; duodenitis and gastritis; mild scoliosis of the lower 
dorsal and upper lumbar spine; and dysthymia.  

The Board also noted that private and VA medical records 
dated from the late 1980's to the 1990's made reference to 
some of the disorders at issue but that none of the evidence 
related any of the conditions to the veteran's period of 
service.  

The Board found that there was no evidence that liver 
disease, bleeding ulcers, esophagitis, gastritis, duodenitis, 
spastic colon, or gallstones occurred until long after 
service.  Moreover, there was no clinical evidence that 
related the veteran's current pathology to any inservice 
occurrence or event.  The Board indicated that as the first 
references to these disorders occurred long after service and 
as there was no evidence to connect the etiology of these 
conditions to service, the claims were not meritorious and 
had to be denied.  

Evidence received subsequent to the May 1996 decision 
includes literature indicating Ft. McClellan, where the 
veteran reported that she had attended chemical school, had 
been found to be a radioactive contaminated area; the results 
of a December 2002 and January 2003 VA environmental 
examinations; a July 2003 letter from a VA environmental 
physician; several buddy statements from a fellow soldier and 
family members; and the testimony of the veteran and several 
other individuals at her May 2005 hearing.  

As to the results of the 2002-2003 VA examinations, the Board 
notes that the veteran was seen with complaints of peptic 
ulcer disease, gastritis, duodenitis and hematuria.  It was 
noted that the veteran had brought records indicating that 
she had been involved in the clean up of Ft. McClellan.  The 
information was placed in the veteran's medical record.  The 
problem list was noted to include bipolar disorder, peptic 
ulcer disease, gastritis, duodenitis, slightly low TSH, 
chronic hematuria, elevated eosinophils count and SL 
elevation in ESR. 

In the July 2003 letter, it was indicated that VA was happy 
that the veteran had chosen to participate in the program.  
It was further noted that the veteran had chosen to follow up 
with her VA primary care provider with regard to her bipolar 
disorder, peptic ulcer disease, gastritis, duodenitis, 
slightly low TSH, chronic hematuria, elevated eosinophils 
count, and SL elevation in ESR.  The letter made no reference 
to any of the veteran's disorders being related to her period 
of service or to exposure to radiation at Ft. McClellan.  

In a December 2002 statement, L.M. indicated that she knew 
the veteran had problems in the military because she used to 
visit her at Ft. Sill.  She noted that the veteran was always 
going to the doctor because of problems with her kidneys.  
She also observed that the veteran had problems with her 
thyroid because she took care of the veteran's children after 
the veteran's surgery.  

In a January 2003 letter, the veteran's husband indicated 
that it was his belief that the veteran's thyroid and 
gallbladder problems had their onset in service.

In a January 2003 letter, F. S., stated that he was he was 
stationed with the veteran in Ft. McClellan in 1974.  He 
noted that they participated in simulated warfare training 
where a small nuclear weapon was detonated.  He indicated 
that the veteran was sick a lot during the six weeks of 
training and that she continued to suffer from medical 
problems.  

At her May 2005 hearing, the veteran testified that it was 
her belief that her claimed medical problems arose from 
exposure to radiation while at Ft. McClellan.  The veteran 
indicated that she had been told by the VA physician listed 
on the July 2003 letter that her medical problems were 
related to her radiation exposure as she had been put on the 
radiation list.  

With regard to the veteran's claims of service connection for 
liver disease, peptic ulcer disease, gastritis, duodenitis, 
esophagitis, a cholecystectomy, and a spastic colon based 
upon radiation exposure, those conditions are not on the list 
of radiogenic diseases in 38 U.S.C.A. § 1112(c) or 38 C.F.R. 
§ 3.311.  Though requested to do so, the veteran has not 
cited or submitted competent scientific or medical evidence 
that liver disease, peptic ulcer disease, gastritis, 
duodenitis, esophagitis, a cholecystectomy, and a spastic 
colon are radiogenic diseases.  

In the absence of such evidence, there is no basis for 
further consideration of the claim under the provisions of 
38 U.S.C.A. § 1112, or 38 C.F.R. § 3.311.  

The Board notes that the veteran has indicated that the VA 
physician who authored the July 2003 letter told her that the 
medical problems were related.  VA has obtained an opinion 
from that physician and all reported treatment records.  A 
review of the treatment records and the July 2003 letter 
reveals no such findings.  

As to service connection on a direct basis, the Board notes 
that none of the information received provided a competent 
medical nexus between the veteran's period of service and her 
current disorders.  Although the veteran has submitted lay 
statements from several individuals that she had medical 
problems in service and that it was their belief that the 
veteran's medical problems inservice are related to her 
current disorders, they are not qualified to render such an 
opinion.  Likewise, the veteran is also not qualified to 
render such an opinion. See Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The newly received evidence does not link a current 
disability to service, including radiation exposure in 
service.  Accordingly, it does not raise a reasonable 
possibility of substantiating the claim and is not new and 
material.

In the absence of new and material evidence to reopen the 
claims of service connection, the petitions to reopen must be 
denied.


Thyroid Disorder

Service connection for a thyroid disorder was previously 
denied in May 1996 and August 2000. 

Evidence received subsequent to this time reveals that the 
veteran may have been exposed to radiation as a result of 
having performed her basic training in Ft. McClellan, 
Alabama.  This information, when combined with the 
regulations for exposure to radiation and the listing of non-
malignant thyroid nodular disease as a recognized radiogenic 
disease create the reasonable possibility of substantiating 
the claim and must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claims of service connection for 
liver disease, peptic ulcer disease, gastritis, duodenitis, 
esophagitis, a cholecystectomy, and a spastic colon are 
denied. 

New and material evidence has been received to reopen the 
veteran's claim of service connection for a thyroid disorder.  
To this extent, the appeal is granted subject to the 
directions set forth in the following remand section of this 
decision.


REMAND

With regard to the veteran's claim of service connection for 
a thyroid disorder, the Board notes that the provisions of 
38 C.F.R. § 3.311(a)(1) (2005) require VA to obtain a dose 
estimate in all cases where a veteran has a compensable 
radiogenic disease and alleges radiation exposure in service.  
VA has not yet obtained the required dose estimate with 
regard to the claim of radiation exposure as a result of the 
veteran being stationed at Ft. McClellan during basic 
training.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The lay testimony reports symptoms of depression beginning in 
service and continuing to the present.  An examination is 
needed to obtain an opinion as to whether a current 
psychiatric disability had its onset in service.

With regard to the veteran's claim of service connection for 
a total hysterectomy, the veteran was treated for pre-
eclampsia in March 1975, related to pregnancy, and remained 
hospitalized for approximately two weeks.  At the time of the 
veteran's June 2005 hearing, a witness testified that she 
visited the veteran on several occasions in service and knew 
of her problems with her ovaries.  There is current evidence 
of the hysterectomy, and the veteran has testified to a 
continuity of symptomatology.  An examination is needed to 
obtain an opinion as to whether a disability requiring the 
hysterectomy was incurred in service.  

With regard to the veteran's claim of service connection for 
renal calculi, as the veteran's service medical records are 
missing, the ancillary records take on a greater importance.  
In this regard, the veteran has submitted several statements 
from individuals, including an individual who had visited the 
veteran at Ft. Sill and knew of the kidney problems she was 
dealing with while in service.  The veteran has also reported 
having problems with her kidneys since her period of service.  
The veteran has not been afforded a VA examination as it 
relates to her kidneys.  Based upon the statements of the 
veteran and her friend and the absence of the veteran's 
service medical records, the Board is of the opinion that the 
veteran should be afforded a VA examination to determine the 
nature and etiology of any current kidney disorder and 
whether it is related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with 3.311(a)(2)(iii), 
obtain from the Under Secretary for 
Health a dose estimate of ionizing 
radiation, based upon the veteran's 
claimed exposure resulting from basic 
training at Ft. McClellan, through all 
available methodologies.

2.  If the Under Secretary for Health 
finds that the veteran had in-service 
ionizing radiation exposure, refer the 
claim to the Under Secretary for Benefits 
for an opinion as to whether it is at 
least as likely as not that non-malignant 
thyroid nodular disease resulted from 
radiation exposure in service.  38 C.F.R. 
§ 3.311(c) (2005).

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
her hysterectomy.  The claims folder 
should be made available to the examiner 
for review, who should acknowledge such 
review.  The examiner is requested to 
render the following opinion:  Is it at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's hysterectomy, and resulting 
residuals, is related to a disease or 
injury during her period of active 
service?  A rationale should be provided 
for the opinion.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current kidney disorder.  
The claims folder should be made 
available to the examiner for review and 
the examiner should acknowledge such 
review.  The examiner is requested to 
render the following opinion:  Is it at 
least as likely as not (50 percent 
probability or greater) that any current 
kidney disorder had its onset in service 
or is related to a disease or injury 
during active service?  A rationale 
should be provided for the opinion.

5.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disorder.  The claims folder should be 
made available to the examiner for 
review, and the examiner should 
acknowledge such review.  The examiner is 
requested to render the following 
opinion:  Is it at least as likely as not 
(50 percent probability or greater) that 
any current psychiatric disability, had 
its onset in active service or is 
otherwise the result of a disease or 
injury in active service?  The examiner 
should provide a rationale for the 
opinion.  

The veteran is advised that these 
examinations are necessary to evaluate 
her claims, and that her failure, without 
good cause, to report for the 
examinations could result in the denial 
of her claims.  38 C.F.R. § 3.655 (2005).

6.  After ensuring the development is 
complete, readjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


